United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-3398
                                 ___________

Essex Insurance Company,                *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
John McManus, doing business as         *
Jay Hydraulics & Electric Co.,          *       [UNPUBLISHED]
                                        *
             Appellant,                 *
                                        *
Internal Revenue Service,               *
                                        *
             Appellee,                  *
                                        *
City of St. Louis,                      *
                                        *
             Defendant,                 *
                                        *
Adjusters Incorporated for the People, *
doing business as Adjusters, Inc.,      *
                                        *
             Appellee.                  *
                                   ___________

                           Submitted: October 7, 2004
                              Filed: October 15, 2004
                               ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________
PER CURIAM.

       John McManus (McManus) appeals the district court’s1 adverse grant of
summary judgment to the Internal Revenue Service (IRS) on its claim filed in an
interpleader action brought by Essex Insurance Company. He also has filed motions
requesting to continue his cross-claims against Adjusters Incorporated for the People
(Adjusters) and the IRS, and to supplement the record on appeal.

       We dismiss this appeal for lack of jurisdiction, because at the time the district
court granted summary judgment, the cross-claims were pending and the district court
did not rule on them. Thus there was no final judgment from which to take an appeal.
See 28 U.S.C. § 1291 (appellate jurisdiction over final orders); Fed. R. Civ. P. 54(b)
(“order or other form of decision, however designated, which adjudicates fewer than
all the claims or the rights and liabilities of fewer than all the parties shall not
terminate the action as to any of the claims or parties”); Miller v. Special Weapons,
L.L.C., 369 F.3d 1033, 1034-35 (8th Cir. 2004); Thomas v. Basham, 931 F.2d 521,
522-24 (8th Cir. 1991) (appellate courts have obligation to raise jurisdictional issues
sua sponte “when there is an indication that jurisdiction is lacking”). Given this
disposition, we need not rule on McManus’s pending motions.

      Accordingly, we dismiss this appeal.
                     ______________________________




      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
                                          -2-